Citation Nr: 9911478	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-11 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture, right clavicle, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
left iliac bone crest graft.

3.  Entitlement to an increased (compensable) evaluation for 
scar, left hip.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to April 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued the previously assigned 
evaluations for the veteran's service-connected right 
shoulder, left hip, and left hip scar disabilities.  A notice 
of disagreement was received in June 1998, and a statement of 
the case was issued later that month.  The veteran's 
substantive appeal was received in June 1998.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
complaints of pain and some limitation of motion, but is not 
shown to be productive of the range of motion of the right 
arm limited to shoulder level, a current actual dislocation 
of the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement of the joint.

2.  The veteran's left hip disability is manifested by 
complaints of pain and limitation of abduction to 20 degrees; 
limitation of abduction with motion lost beyond 10 degrees 
has not been shown.

3.  The veteran's left hip scar was 9 centimeters in length 
with no edema, ulceration, drainage, keloid formation, or 
tenderness; there is no resulting limitation of function.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for status post fracture, right 
clavicle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5203 (1998).

2.  The schedular criteria for a 10 percent disability 
evaluation for left iliac bone crest graft have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5250, 5253 (1998).

3.  The schedular criteria for an increased (compensable) 
evaluation for scar, left hip, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991) 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  After reviewing the evidence, 
including the report of the most recent VA examination in May 
1998, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  Thus, contrary to the assertion of the veteran's 
representative in the June 1998 substantive appeal, the duty 
to assist the veteran has thus been met.  38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Right Shoulder Disability

Service medical records indicate that the veteran fractured 
his right collar bone in 1990 and underwent surgery using a 
bone graft from his left hip in September 1991.

At a May 1995 VA examination, the veteran complained of right 
shoulder pain and numbness under his arm.  The veteran had 
normal range of motion in his right shoulder.  The diagnosis 
was status post fracture of right clavicle, recurrent, 
postoperative open reduction internal fixation with painful 
union of right clavicular fracture and continued pain and 
symptomatology of the right shoulder.

The veteran underwent another VA examination in May 1998.  He 
stated that he worked as a clerk for the post office but 
would sometimes perform letter carrier duties.  When working 
as a letter carrier he would have to wear the mail bag on his 
left shoulder.  He indicated that his right shoulder ached 
constantly and that he had some tingling in his arm.  The 
veteran reported that he sometimes had pain in the shoulder 
with no activity at all.  Cold weather would aggravate the 
pain.  He indicated that he was right handed.  He denied 
swelling, redness, or locking of the shoulder, but he did 
complain of some shoulder stiffness.  He stated that he took 
Aleve for his shoulder pain two or three times per week.  
Range of motion of the right shoulder was as follows: 
external rotation from 0 to 70 degrees; internal rotation 
from 0 to 90 degrees; extension from 0 to 40 degrees; forward 
flexion from 0 to 180 degrees, although at 165 degrees he did 
experience some discomfort; and abduction from 0 to 170 
degrees.  There was a 12 centimeter well healed scar 
overlying the right clavicle.  It was not adhered to the 
underlying tissue and there was no underlying tissue loss in 
that area.  The scar was not tender and had no edema, 
inflammation, or keloid formation.  There were no motor or 
sensory deficits in the right arm.  X-rays revealed findings 
indicating an old healed fracture of the clavicle.  The 
diagnosis was osteoarthritis of the right clavicle secondary 
to trauma.

The veteran's right shoulder condition is currently rated as 
10 percent disabling under the provisions of Diagnostic Code 
5203.  Diagnostic Code 5023 provides that malunion of the 
clavicle or scapula is evaluated as 10 percent disabling for 
either arm.  Nonunion without loose movement is also 
evaluated as 10 percent disabling for either arm.  Nonunion 
with loose movement is evaluated as 20 percent disabling.  
Dislocation of the clavicle or scapula is also evaluated as 
20 percent disabling for either arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of 
shoulder flexion is from 0 to 180 degrees; normal range of 
shoulder abduction is also from 0 to 180 degrees.  38 C.F.R. 
§ 4.71, Plate I.

Diagnostic Code 5010 provides that traumatic arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the Diagnostic Code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a.

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
increased rating is merited for the veteran's right shoulder 
condition under any of the appropriate rating codes.  The 
veteran's right shoulder condition is productive of only 
minimal limitation of motion, and the VA examinations have 
shown that the range of motion of the right arm is not 
limited to shoulder level.  Limitation of motion of the arm 
to shoulder level is required for a 20 percent evaluation.  
Any lesser degree of limitation merits a zero percent 
evaluation.  Therefore, a 20 percent evaluation is not 
warranted under the rating code for limitation of motion of 
the arm, but continuation of the 10 percent evaluation for 
limitation of motion under the rating code for degenerative 
arthritis is warranted.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5010, 5201.

The evidence also does not support a higher evaluation under 
the rating code for impairment of the clavicle or scapula.  
X-rays from the most recent VA examination noted only a well 
healed fracture.  None of the examinations revealed a current 
actual dislocation, or suggested recurrent dislocations, of 
the clavicle or scapula.  In addition, there was no nonunion 
with loose movement of the joints.  Therefore, the veteran is 
entitled to no more than the current 10 percent evaluation 
under this rating code for malunion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Although a 12 centimeter scar overlying the right clavicle 
was noted, there is no medical evidence showing that the 
veteran's scar was tender or painful upon palpation.  
Accordingly, a separate 10 percent rating is not warranted 
under 38 C.F.R. § 4.118, Code 7804; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The nature of the veteran's right shoulder disability has 
been reviewed, as well as the functional impairment which can 
be attributed to pain and weakness.  See 38 C.F.R. §§  4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain 
has been reported on examination, it appears that the pain 
limits flexion to 165 degrees which still does not meet the 
criteria for a rating in excess of the current 10 percent 
based on limitation of motion.  In other words, there is no 
evidence of additional functional loss due to pain so as to 
warrant a higher rating. 

II.  Left Iliac Bone Crest Graft

As noted earlier, the veteran underwent surgery using a bone 
graft from his left hip in September 1991.

At a May 1995 VA examination, the veteran complained of left 
hip pain that seemed to be in the joint.  The left hip had 
full range of motion.  There was no diagnosis related to the 
left hip.

At a May 1998 VA examination, the veteran indicated that he 
sometimes experienced a burning pain in his left hip which 
was aggravated by walking.  The pain usually occurred after 
four or five miles of walking.  The pain would usually go 
away 20 minutes after the walking stopped.  Range of motion 
testing of the left hip was as follows: flexion from 0 to 131 
degrees; internal rotation from 0 to 40 degrees; external 
rotation to 45 degrees; and abduction from 0 to 20 degrees.  
X-rays revealed an exostosis, left iliac bone.  The diagnosis 
was status post removal of part of the left anterior iliac 
crest for bone grafting.

The veteran's left hip disability is currently evaluated as 
noncompensably disabling under the provisions of Diagnostic 
Code 5250 pertaining to hip ankylosis.  However, as the 
evidence shows that the veteran has motion of the left hip, 
he clearly does not have ankylosis or complete immobility of 
the joint.  Inasmuch as the record does not reflect ankylosis 
of the left hip, the provisions of Code 5250 are not 
applicable.  The Board finds the veteran's left hip disorder 
is more appropriately rated under the provisions for 
limitation of motion of the thigh.

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating.  38 C.F.R.  § 4.71a, Diagnostic Code 5251.  
Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of thigh rotation, with the loss of the ability to 
toe-out more than 15 degrees, or for the limitation of 
adduction, with the loss of the ability to cross the legs 
warrants a 10 percent rating, while a 20 percent evaluation 
requires limitation of abduction with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Normal 
range of hip flexion is from 0 to 125 degrees; normal range 
of hip abduction is from 0 to 45 degrees.  38 C.F.R.        § 
4.71, Plate II.

In DeLuca, the Court held that in rating disabilities of the 
musculoskeletal system, it is not enough to consider range of 
motion only.  Rather, 38 C.F.R. § 4.40 required consideration 
of factors such as lack of normal endurance, functional loss 
due to pain, and pain on use; specifically limitation of 
motion due to pain on use including during flare-ups.  The 
Court also held that 38 C.F.R. § 4.45 required consideration 
of weakened movement, excess fatigability, and 
incoordination.

In this case, the evidence shows that the veteran's service-
connected left hip disability is manifested primarily by pain 
on use and limitation of abduction.  In light of the above, 
and resolving all doubt in the veteran's favor, the Board 
must conclude that when all pertinent disability factors, 
including those set forth in 38 C.F.R. §§ 4.40, 4.45, are 
considered, the functional impairment resulting from the left 
hip disability most nearly approximates the criteria for a 10 
percent rating under Diagnostic Code 5223.  Therefore, an 
increased schedular rating to 10 percent is in order for the 
veteran's left hip disability.  However, because limitation 
of abduction with motion lost beyond 10 degrees has not been 
shown, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's left hip 
disability.

III.  Left Hip Scar

The May 1998 VA examination noted a 4 centimeter depression 
underneath a surgical scar on the left anterior iliac crest.  
The scar was 9 centimeters in length and did not adhere to 
the underlying tissue.  It was noted that the scar blended in 
fairly well with the surrounding tissue.  There was no edema, 
ulceration, drainage, or keloid formation.  The scar was not 
tender.

A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect.  38 C.F.R. Part 4, Diagnostic 
Codes 7804, 7805.  While a 9 centimeter scar was noted on the 
veteran's left hip, the scar was not found to be tender or 
poorly nourished.  Moreover, there is no persuasive evidence 
that this scar results in any limitation of function.  
Accordingly, the preponderance of the evidence is against the 
assignment of a compensable evaluation for the veteran's left 
hip scar.

Conclusion

The potential application of 38 C.F.R. § 3.321(b)(1) has been 
considered.  However, the Board finds that in this case, the 
disability picture presented as to the disabilities in 
question is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's right 
shoulder or left hip disabilities have resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in reviewing the issues before the Board, 
consideration has been given to the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a more 
favorable determination than set forth in this decision. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for status post fracture, right clavicle, is not 
warranted.  Entitlement to an increased (compensable) 
evaluation for scar, left hip, is not warranted.  To this 
extent, the appeal is denied.

Entitlement to a disability evaluation of 10 percent for left 
iliac bone crest graft is warranted.  To this extent, the 
appeal is granted.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

